                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


KEITH WOOLLEY,                             :       Hon. Joseph H. Rodriguez

              Plaintiff,                   :       Civil Action No. 18-08553

       v.                                  :       MEMORANDUM OPINION

HARRAH’S ENTERTAINMENT,                    :
INC. & HARRAH’S OPERATING
COMPANY, INC.                              :

              Defendants.                  :


   1. This matter comes before the Court by way of Defendants’ Motion for Summary

Judgment [Dkt. No. 32]. The Court has considered the written submissions of the

parties as well as the arguments advanced at the hearing on November 5, 2019. For the

reasons expressed on the record that day, as well as those set forth below, Defendants’

motion is granted.

   2. BACKGROUND: This case arises out of an alleged slip and fall at Harrah's

Atlantic City Operating Company LLC d/b/a Harrah's Resort Atlantic City (“Harrah's”

or “Defendants”). [See Dkt. No. 1 (Compl.)] On or about December 23, 2015, around

6:30 p.m., Plaintiff, Keith Woolley (“Plaintiff”), brought his car to Defendants’ valet

parking area. (Pl. Dep. 91:2-92:4; 102:2-4). It was “warm” and raining, but “raining not

hard.” (Id.). After he left his car, Plaintiff began walking towards Harrah’s automatic

revolving door entrance and he noticed that the ground in the valet area was wet,

“[p]retty much everywhere.” (Id. at 106:1-12). Plaintiff thinks that he fell, “just went

down quick,” inside the revolving door as he stepped in. Plaintiff has “[n]o idea” what he

may have slipped on, or if he slipped at all. (Id. at 110:2-9; 106:6-19). Following this


                                               1
incident, Plaintiff did not observe the floor in the area where he fell; he felt “dampness”

while on the floor but “not much.” (Pl. Dep. 115:10-116:4). Plaintiff does not know how

long any dampness or wetness was in the area of his accident prior to falling. (Id. at

118:11-14).

   On December 7, 2017, Plaintiff filed a Complaint against Defendants, alleging one

count of Negligence, which claims Defendants were “negligent in relation to the

maintenance in the area of Plaintiff's alleged incident.” (Compl. ¶¶ 10-13; Def. SMF ¶ 1).

After conducting discovery, Defendants filed a Motion for Summary Judgment seeking

dismissal of Plaintiff’s Complaint. [Dkt. No. 32]. The Court heard oral argument on that

motion at a hearing held on November 5, 2019.

   3. Summary Judgment Standard of Review: Federal Rule of Civil Procedure 56(a)

generally provides that the “court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact” such that the movant is “entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Such a showing must be supported

by “citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations . . .

admissions, interrogatory answers, or other materials.” Fed. R. Civ. P. 56 (c)(1)(A). A

“genuine” dispute of “material” fact exists where a reasonable jury’s review of the

evidence could result in “a verdict for the non-moving party” or where such fact might

otherwise affect the disposition of the litigation. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). Disputes over irrelevant or unnecessary facts, however, will fail to

preclude the entry of summary judgment. Id.

       In evaluating a motion for summary judgment, the court must view the evidence

in the light most favorable to the non-moving party, and must provide that party the

                                             2
benefit of all reasonable inferences. Scott v. Harris, 550 U.S. 372, 378 (2007); Halsey v.

Pfeiffer, 750 F.3d 273, 287 (3d Cir. 2014). Any such inferences “must flow directly from

admissible evidence[,]” because “‘an inference based upon [ ] speculation or conjecture

does not create a material factual dispute sufficient to defeat summary judgment.’”

Halsey, 750 F.3d at 287 (quoting Robertson v. Allied Signal, Inc., 914 F.2d 360, 382 n.12

(3d Cir. 1990) (citing Anderson, 477 U.S. at 255)). In deciding the merits of a party’s

motion for summary judgment, the court’s role is not to evaluate the evidence and

decide the truth of the matter, but to determine whether there is a genuine issue for

trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Credibility

determinations are the province of the factfinder. Big Apple BMW, Inc. v. BMW of N.

Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

   Analysis: To establish a claim for negligence, plaintiff must prove “(1) [a] duty of

care, (2) [a] breach of [that] duty, (3) proximate cause, and (4) actual damages [.]”

Weinberg v. Dinger, 524 A.2d 366, 373 (N.J. 1987). Accordingly, “in any case founded

upon negligence, the proofs ultimately must establish that defendant breached a duty of

reasonable care, which constituted a proximate cause of the plaintiff's injuries.” Brown

v. Racquet Club of Bricktown, 471 A.2d 25, 29 (N.J. 1984) (citing Hansen v. Eagle-Picher

Lead Co., 84 A.2d 281, 288 (N.J. 1951). The burden of proof resides with the Plaintiff.

Hansen v. Eagle Picher Leas Co., 84 A.2d 281, 284 (N.J. 1951). In this case there is no

dispute that Defendants owed a duty of care to plaintiff as an invitee, which “requires a

business owner to discover and eliminate dangerous conditions, to maintain the

premises in safe condition, and to avoid creating conditions that would render the

premises unsafe.” Nisivoccia v. Glass Gardens, Inc., 818 A.2d 314, 316 (N.J. 2003)

(citing O'Shea v. K. Mart Corp., 701 A.2d 475 (N.J. App. Div. 1997)).

                                             3
   Here, Plaintiff fails to establish any genuine factual dispute that Defendants

breached a duty owed to him, or even if there was a breach, that such breach caused his

accident or any injuries. Plaintiff cannot provide, beyond his own speculation, any

evidence pertaining to his incident on or about December 23, 2015. Aside from the

actual fall, Plaintiff fails to provide any evidence of how he fell or what caused his fall.

“Negligence is never presumed, and the mere occurrence of an accident causing injuries

is not alone sufficient to justify an inference of negligence.” Rivera v. Columbus Cadet

Corps of Am., 158 A.2d 62, 65 (N.J. Super. App. Div. 1960) (citations omitted).

Therefore, Plaintiff fails to produce proof of negligence sufficient to preclude summary

judgment.

   In a light most favorable to Plaintiff, the facts establish that Plaintiff believes he fell

inside Harrah’s automatic revolving door, which he had used during his stay and on

prior visits to Harrah’s. (Pl. Dep. 92:1-4; 96:17-25; 102:16-23). After the incident,

“[o]nce inside . . . [he] heard security call somebody to get a bucket and mop that up.”

(Pl. Dep. 115:1-3). Plaintiff does not know what that statement was in reference to.

(Id.).“Plaintiff did not see anything on the floor inside the revolving door at any time

before his incident occurred . . . . [or] anything on the ground or floor outside the

revolving door where he would have had to walk to access the inside the revolving door .

. . .” (Def. SMF ¶¶ 8-9). After his fall, Plaintiff contends the he felt “dampness” on his

body, but he did not notice dampness or wetness inside the revolving door before his

accident. However, it was wet outside of the revolving door. (Pl. Dep. 117). Plaintiff

wouldn’t know how long any dampness or wetness was in the area prior to his accident

(Id. at 118:4-14). Plaintiff does not know “of any other source of dampness or wetness”



                                               4
other than the rain that day. Finally, Plaintiff provides no expert testimony as to the

condition of Harrah’s floor, inside or outside, of the revolving door or Harrah’s lobby.

   Without more, Plaintiff cannot establish that any dangerous condition existed, nor

that Harrah’s was aware of any condition on its floor. At oral argument, Plaintiff argued

that there are material factual issues concerning the wetness of the area where Plaintiff

fell because Plaintiff heard someone yell about getting a mop and bucket. But there is no

evidence concerning what area was to be mopped or that any mopping took place after

that statement. In other words, Plaintiff is guessing that someone was called to mop

where he fell. “An inference [of negligence] can be drawn only from proved facts and

cannot be based upon a foundation of pure conjecture, speculation, surmise or guess.”

Prioleau v. Kentucky Fried Chicken, Inc., 85 A.3d 1015, 1022 (N.J. App. Div. 2014), aff'd

as modified and remanded, 122 A.3d 328 (N.J. 2015) (citing Long v. Landy, 171 A.2d 1, 7

(1961)). Additionally, Plaintiff’s own testimony contradicts the inference that the area

where he fell was wet because a mop and bucket were called for. (See Pl. Dep. at 115

(stating that, he only felt “dampness”)). In fact, Plaintiff does not know whether he

tripped or slipped on wetness, or why he fell. (Id. at 106:6-19).

   Even if the floor was wet, and that wetness was a dangerous condition, a “proprietor

generally is not liable for injuries caused by defects of which he had no actual or implied

knowledge or notice, and no reasonable opportunity to discover.” Brown v. Racquet

Club of Bricktown, 471 A.2d 25, 30 (N.J. 1984). Plaintiff argues Defendants were on

notice because another individual fell in the same area twenty (20) minutes prior to his

own fall. This argument also fails to create a genuine factual dispute. The record lacks

any facts that establish, to the extent someone else fell in Harrah’s, that they fell inside

or “basically” inside the revolving door or why they fell. At oral argument, Plaintiff could

                                              5
not say that this person fell in the same place as him. Furthermore, in this case, Plaintiff

could see where he was walking, did not notice anything on the ground, and has “[n]o

idea” what he slipped on. (Id. at 110:2-9). With these facts, there is no indication (1) as

to what condition caused Plaintiff’s accident, (2) that any alleged condition was

dangerous, and (3) that defendant was, or could have been, on notice of it. Therefore,

Defendants are entitled to judgment as a matter of law.

   4. Conclusion: For the forgoing reasons, as well as those expressed on the record of

November 5, 2019, Defendant Harrah’s Motion for Summary Judgment [Dkt. No. 32]

will be granted.



       An appropriate Order shall issue.

Dated: December 18, 2019

                                                        ____/s/ Joseph H. Rodriguez ___
                                                              HON. JOSEPH H. RODRIGUEZ
                                                                United States District Judge




                                              6
